Title: To John Adams from Edward Livingston, 14 March 1825
From: Livingston, Edward
To: Adams, John


				
					Sir
					Washington March 14. 1825
				
				The very friendly and encouraging manner with which you received my plan for a reform of the Penal laws of Louisiana induces me to offer you a specimen of its Execution. But for an accident which happened to my papers I could have submitted the whole system to your perusal. this is all I have yet been enabled to recomposeI can not avoid seizing this occasion of congratulating you on an Event which gives you the rare felicity of seeing your son succeed to that high station in which you yourself were once placed by the suffrage of the Nation. although circumstances did not permit me to contribute to this event, I am not the less convinced that his administration will prove honorable to himself and advantageous to his Country.I have the Honor to be / with the highest respect / Sir / Your Mo Obd Servt
				
					Edw Livingston
				
				
			